DETAILED ACTION

	This is a Final Action in response to the RCE and claims filed 01/11/21.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, and 12-15, are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2014/0241784) in view of Nelson et al. (US 7,396,049).
In respect to claim 1, 3, 12-14, Baker et al. disclose a front cover 66, a back cover, and a spine 24 connecting the front and back covers (Fig. 1); the front cover includes an integrated displace device 28, which comprises a control switch, one or more display elements 27, and a control circuit; the device 
Baker et al. substantially disclose the claimed invention, including that the integrated display device is located inside the front cover of the binder, which necessitates some form of opening toward the front i.e. the components are not visible in the back (Figs 1-2), however, Baker et al. do not explicitly disclose that the display elements provided in openings with matching shapes in the cover.  Nelson et al. teach a similar substrate which comprises an integrated display device with display elements.  They may comprise a substrate 12, which has several display elements 16 formed of electroluminescent lamp assemblies, which are provided in transmissive regions 14 (which comprise openings in a substrate which may otherwise be opaque), the transmissive regions and display elements being coextensive (“matching”) (Col. 4, 18-52; Figs. 1-2).  It would have been obvious to provide the substrate of the front cover taught in Baker et al. with integrated electroluminescent display elements in view of Nelson et al. to provide a suitable means for providing the substrate (front cover) with display elements, in particular, without constraining the substrates flexibility (Col. 3, 1-18).  This principle is applicable to binder covers (e.g. Baker et al.), which may have more rigidity than say an interior paper page, but would still benefit from no decrease in flexibility, in contrast to devices which would be damaged through bending of the covers.  Additionally motivation is found in creation of a “visually harmonious surface” (Col. 4, 23-28).
In re Leshin, 125 USPQ 416.  Nelson et al. shows that the display elements are slightly producing and/or are generally flush with the substrate (Fig. 1).   Even though either interpretation could be gleaned by one of ordinary skill in the art from the Figures, it would have been obvious to provide the display element as either completely flush with the surface or slightly protruding.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selection of a suitable thickness of display element to provide the best aesthetic effect. 
	In respect to claims 7 and 8, Nelson et al. further teach providing the electroluminescent display elements in series, with the displays including a first display unit “A” and a second display unit “B” (Fig. 5).
In respect to claim 10, Baker et al. disclose a binding mechanism on the back cover (Fig. 2) or the inner surface of the spine (Fig. 4).
In respect to claim 15, Baker et al. disclose closure mechanisms such as zippers or similar attachments (0032; Fig. 5-6).

Response to Arguments

Applicant's arguments filed 01/11/21 have been fully considered but they are not persuasive.
The applicant contends that Baker in view of Nelson does not teach the claimed invention for the alleged shortcomings of Nelson, namely, “at least one surface of the box defines openings, and shapes of the openings match shapes of the one or more display elements and the control switch, and the one or more display element are embedded in the openings”.  In particular the applicant contends that “[a]lthough Nelson indicated “the light transmissive regions 14 are integrated into the substrate in a substantially uniform manner”…this by no means indicated that the substrate defines openings therein to enable the light transmissive regions to be embedded therein [emphasis added]”, however the examiner respectfully disagrees.
The applicant themselves admits that “at least a portion of the substrate 12 is composed of an electroconductive film 50 with light transmissive characteristics”, however the applicant construes this as simply depositing on the surface, without evidence.   First, it is readily apparent to one of ordinary skill, in order to have a layer of light transmissive characteristic within a more opaque (or completely opaque) surrounding substrate, requires a substitution in the material (e.g. a “window”, as providing a transmissive region on top of an opaque region, does not render it transmissive).  Second, the plain and ordinary meaning of “integrated into” means that the light transmissive regions may be formed within the substrate surface, which necessitates a negative space of “opening”.  Lastly, Figure 3 of the example provided by the applicant appears to show an opening of the substrate 12 in the region of the transmissive region 50.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637